Case: 1:18-cr-00513-CAB Doc #: 73 Filed: 10/17/18 1 of 3. PageID #: 339




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA,                        )      CASE NO. 1:18CR513
                                                 )
               Plaintiff,                        )
                                                 )      JUDGE CHRISTOPHER BOYKO
               vs.                               )
                                                 )        ORDER
AARON EISENBERG, et al.,                         )
                                                 )
               Defendant.                        )
                                                 )



CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court on Defendants’ Motions To Continue Trial and

Declare Case Factually Complex Within Meaning of The Speedy Trial Act, 18 U.S.C.

§3161(h)(7)(B)(ii) . The Government does not object.     For the reasons which follow, the

Court grants the Motion. This Order applies to all Defendants.

       The Defendant believes his right to a speedy trial and the public’s interest in a

prompt resolution of this case would be best served by a continuance. The Court agrees

the requested continuance is not interposed to unnecessarily delay these proceedings or

for dilatory purposes, and will not prejudice the Government or the Defendant in seeing this

case to conclusion. Instead, the requested continuance will permit a more thorough

assessment of this case, and will enable defense counsel to provide the Defendant with

effective assistance of counsel, which would not otherwise be possible absent the

continuance.

       The drafters of the Speedy Trial Act contemplated delays in prosecutions where due
Case: 1:18-cr-00513-CAB Doc #: 73 Filed: 10/17/18 2 of 3. PageID #: 340




to complexity and/or the unusual nature of the case, a significant continuance would be

necessary. To that end, Section 3161(h)(8) provides as follows:

      (8)(A) Any period of delay resulting from a continuance granted by any judge on his
      own motion or at the request of the defendant or his counsel or at the request of the
      attorney for the Government, if the judge granted such continuance on the basis of
      his findings that the ends of justice served by taking such action outweigh the best
      interest of the public and the defendant in a speedy trial. No such period of delay
      resulting from a continuance granted by the court in accordance with this paragraph
      shall be excludable under this subsection unless the court sets forth, in the record
      of the case, either orally or in writing, its reasons for finding that the ends of justice
      served by the granting of such continuance outweigh the best interests of the public
      and the defendant in a speedy trial.

      (B) The factors, among others, which a judge shall consider in determining whether
      to grant a continuance under subparagraph (A) of this paragraph in any case are as
      follows:
      (ii) Whether the case is so unusual or so complex, due to the number of
      defendants, the nature of the prosecution, or the existence of novel questions of fact
      or law, that it is unreasonable to expect adequate preparation for pretrial
      proceedings
      or for the trial itself within the time limits established by this section.
      (iii) . . .
      (iv) Whether the failure to grant such a continuance in a case which, taken
      as a whole, is not so unusual or so complex as to fall within clause (ii), would deny
      the defendant reasonable time to obtain counsel, would unreasonably deny the
      defendant or the Government continuity of counsel, or would deny counsel for the
      defendant or the attorney for the Government the reasonable time necessary for
      effective preparation, taking into account the exercise of due diligence.

      18 U.S.C. §3161(h)(8)(A)(B)(ii)(iv).

      The voluminous nature of the materials to be reviewed in this case, along with the

severity of the charges against the Defendant pending before this Court, renders the case

complex within the meaning of the Speedy Trial Act, 18 U.S.C. § 3161(h)(8)(B)(ii).

Therefore, the Court declares the instant matter complex, and finds the period of delay

resulting from the continuance of trial be excluded from the time allowable for trial under

the Act. 18 U.S.C. § 3161(h)(8)(A).

      For the foregoing reasons, the Court finds that the ends of justice served by the
 Case: 1:18-cr-00513-CAB Doc #: 73 Filed: 10/17/18 3 of 3. PageID #: 341




granting of the continuance outweigh the best interest of the public and Defendant in a

speedy trial. Trial is scheduled for 2/12/2019 at 9:00 AM. Final pretrial is scheduled for

2/5/2019 at 10:00 AM. Motions are due by 1/22/2019, with responses by 1/29/2019. All

previous deadlines and dates are continued.

     IT IS SO ORDERED.



                                        s/ Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        UNITED STATES DISTRICT JUDGE
DATED: October 17, 2018
